UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4930


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

 TERRENCE O’BRIEN WASHINGTON,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00148-NCT-1)


Submitted:   May 19, 2015                       Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender, Winston-Salem,   North
Carolina, for Appellant. Terry Michael Meinecke, Assistant
United   States  Attorney,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrence O’Brien Washington pleaded guilty to one count of

possession of a firearm by a convicted felon and was sentenced

to 41 months of imprisonment.                    Counsel has filed an Anders v.

California, 386 U.S. 738 (1967) brief, finding no meritorious

issues, but questioning whether the sentence is substantively

reasonable.     Finding no error, we affirm.

       This court reviews a sentence for reasonableness, applying

an abuse of discretion standard.                    Gall v. United States, 552

U.S. 38, 51 (2007).           We first review for significant procedural

errors, including whether the district court failed to calculate

or     improperly     calculated       the        Sentencing       Guidelines   range,

treated the Guidelines as mandatory, failed to consider the 18

U.S.C. § 3553(a) (2012) factors, or failed to adequately explain

its chosen sentence.          Id.     If we find the sentence procedurally

reasonable,      we        then     examine        substantive        reasonableness,

considering the totality of the circumstances.                           Id.    If the

sentence is within the Guidelines range, this court applies a

presumption         of      reasonableness.                  United       States    v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

       Washington        contends    that    his        sentence    is   greater   than

necessary to accomplish the goals of 18 U.S.C. § 3553(a).                            We

find    that   Washington’s         sentence       is    substantively    reasonable.

The district court meaningfully responded to defense counsel’s

                                             2
arguments for a sentence in the middle of the Guidelines range,

and   explained   its     chosen   sentence.      Furthermore,         Washington

presents no evidence to rebut the presumption of reasonableness

applicable to his within-Guidelines sentence.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                       We

therefore   affirm     Washington’s     conviction     and    sentence.      This

court requires that counsel inform Washington, in writing, of

the right to petition the Supreme Court of the United States for

further   review.       If    Washington    requests       that   a   petition   be

filed,    but   counsel      believes   that   such    a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Washington.

      We dispense with oral argument because the facts and legal

contentions     are   adequately    presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3